JNL STRATEGIC INCOME FUND LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (517) 381-5500 August 3, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Strategic Income Fund LLC Registration Statement on Form N-1A Dear Sir/Madam: Enclosed for filing is the registration statement under the Securities Act of 1933, as amended (“1933 Act”) and the Investment Company Act of 1940, as amended (“1940 Act”) on Form N-1A of the JNL Strategic Income Fund LLC (the “Fund”).The notification of registration of the Fund on Form N-8A is being filed contemporaneously with this filing under separate cover. The Fund has elected, pursuant to Rule 24f-2 under the 1940 Act, to register an indefinite amount of securities under the 1933 Act. If you have any questions concerning this filing, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel (Chief Legal Officer) & Secretary encs.
